Citation Nr: 0014047	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a left inguinal hernia.

2.  Entitlement to an increased evaluation for arthritis of 
the lumbosacral spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought.  
The veteran, who had active service from November 1975 to 
November 1978, appealed that decision.

The claim of entitlement to an increased evaluation for 
arthritis of the lumbosacral spine is addressed in the Remand 
portion of this decision.


FINDING OF FACT

The veteran's service-connected post-operative residuals of a 
left inguinal hernia is manifested by a scar, no inguinal 
hernia, no true hernia protrusion, and no significant 
residual.


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
residuals of a left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.31, 4.114, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for a left 
inguinal hernia is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

The veteran underwent a left inguinal hernia repair in April 
1978.  His October 1978 separation examination report noted a 
resulting scar.  A July 1979 rating decision granted service 
connection for residuals of the hernia.  That rating decision 
also found that this disability was 10 percent disabling.  A 
July 1991 rating decision reduced the evaluation to a 
noncompensable rate, which was upheld in a June 1994 Board 
decision.  While the veteran appealed the Board decision to 
the Court, he failed to pay a filing fee or a motion to 
proceed without costs, so that, in November 1994, the Court 
dismissed his appeal.  

The veteran filed this current claim for an increased 
evaluation in July 1998.  He stated in his claim that he was 
experiencing pain around the surgical scar, and that he had 
received VA treatment from the VA Medical Center in Kansas 
City.  The RO obtained voluminous treatment records, all of 
which pertained to the veteran's non-service-connected 
psychiatric and seizure disorders.

As a result of this claim the veteran was afforded a VA 
examination in January 1999.  The veteran informed the 
examiner that he had pain in the left portion of his scrotum, 
particularly with exertion.  The examiner stated that there 
was no objective evidence of any ventral or inguinal hernia, 
and that the veteran did not use a truss or belt for support.  
There was no evidence of a recurrent hernia.  There were no 
masses in the left testicular area during examination, and 
testes were of normal size.  The examiner stated that, 
although the veteran had complaints of left scrotal pain, 
this was of uncertain etiology.  

A noncompensable evaluation is assigned for an inguinal 
hernia that is small, reducible, or without true hernia 
protrusion.  A postoperative recurrent inguinal hernia that 
is readily reducible and well supported by truss or belt 
warrants a 10 percent evaluation.  More severe symptomatology 
would warrant a higher evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for the 
veteran's postoperative residuals of a left inguinal hernia.  
Towards this end, the examiner who performed the January 1999 
VA examination did not find any current evidence of an 
inguinal hernia.  When it is not possible to separate the 
effects of the service-connected condition from a non-
service-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  In this claim however, while the veteran 
reported pain, the examiner specifically stated that this was 
not the result of his service-connected disability. 

Ultimately, the veteran does not have any current objective 
manifestations of his service-connected disability other than 
notation of the herniorrhaphy scar.  His service-connected 
post-operative residuals of a left inguinal hernia is 
manifested by a scar, no inguinal hernia, no true hernia 
protrusion, and no significant residual.  As such, the Board 
must find that the preponderance of the evidence is against 
the claim for an increased evaluation.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).  


ORDER

A compensable evaluation for postoperative residuals of a 
left inguinal hernia is denied.


REMAND

During the course of this claim, the RO assigned a 40 percent 
evaluation to the veteran's arthritis of the lumbosacral 
spine under Diagnostic Code 5293, which evaluates 
intervertebral disc syndrome.  The highest evaluation under 
that code, 60 percent, requires neurological manifestations, 
such as absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

As a result of this claim, the veteran was provided a VA 
orthopedic examination in January 1999.  While the veteran 
has subjective complaints of a tingling sensation in his legs 
and feet, no comment as to objective evidence of neurological 
involvement is contained in the resulting report.  In this 
respect, the report does not contain evidence of the presence 
or absence of deep tendon reflexes of either the knees or 
ankles, nor is there other objective evidence of neurological 
involvement.  

In light of the above, this claim is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected arthritis of the 
lumbosacral spine.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner (including 
consultation) should be accomplished, and 
all clinical findings should be reported 
in detail.  In particular, the examiner 
is asked to comment on the presence or 
absence of objective evidence of 
neurological and disc involvement of the 
lumbosacral spine.  In addition, the 
examiner should comment on the presence 
or absence of evidence of pain on use.  
All examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.  

2.  The RO should then readjudicate the 
above claim for an increased evaluation 
for arthritis of the lumbosacral spine on 
the basis of all the evidence of record, 
taking into consideration whether there 
is evidence of functional loss due to 
pain, applying the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If any 
benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required until he is 
notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



